


Exhibit 10.51

CONSULTING AGREEMENT

 

CONSULTING AGREEMENT, dated as of January 4, 2007 (the “Agreement”), by and
between Lenox Group Inc., with principal offices at One Village Place, 6436 City
West Parkway, Eden Prairie, MN 55344 (“LGI” or the “Company”) and Carl Marks
Advisory Group LLC, with principal offices at 900 Third Avenue, New York, NY
10022 (“CMAG” or “Consultant”).

 

WHEREAS, LGI desires to engage the financial and management consulting services
of CMAG, subject to the terms and conditions hereinafter set forth; and

 

WHEREAS, CMAG has agreed to provide such financial and management consulting
services subject to the terms and conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the above premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Engagement: LGI engages CMAG, and CMAG hereby agrees to serve LGI, as a
financial and management consultant. Marc L. Pfefferle, a Partner of CMAG, will
serve as the project partner on this engagement with F. Duffield Meyercord, a
Partner of CMAG, serving as the review partner. Messrs. Pfefferle and Meyercord
shall supervise this engagement with whatever additional resources from CMAG are
reasonably required. During the initial Phase 1 time period, Mr. Pfefferle will
devote full time to the engagement, followed by substantial time of at least 70%
during Phase 2 thereafter. LGI understands and acknowledges that CMAG and
Messrs. Pfefferle and Meyercord have and will continue to have other engagements
during the term of this Agreement.

 

2. Scope: CMAG, working through Marc L. Pfefferle, will serve as the Interim
Chief Executive Officer of LGI and assist in the development of a 2007 business
plan incorporating cost savings and profit improvement actions plans to be
developed in conjunction with LGI management.

 

Phase 1: Mr. Pfefferle will serve in the capacity of interim Chief Executive
Officer reporting to the Board of Directors and will work in conjunction with
management to develop a 2007 business plan along with supporting profit
improvement action plans

 

1


--------------------------------------------------------------------------------


intended to improve business profitability and increase LGI’s stock price. In
that regard, Mr. Pfefferle and CMAG will perform the following:

 

 

•

Review The Company’s overall business/restructuring plan, current execution to
plan and planned efficiencies as well as the underlying forecasts and
assumptions;

 

•

Review available work product produced by other consultants and advisors to the
Company;

 

•

Review The Company’s overall business strategy and operations, including the
core business and subsidiaries, how the Company goes to market in the various
channels, manufacturing (including process improvement initiatives and
outsourcing opportunities), supply chain structure and efficiencies, SG&A
structure and opportunities to streamline, forecasting methods and accuracy,
inventory levels and control, and marketing/brand management;

 

•

Review existing profit improvement initiatives, implementation programs and
resources applied to major business initiatives;

 

•

Analyze the current and optimal future role of each the Company’s business
segment and recommend any necessary changes intended to optimize the Company’s
future position and business profitability;

 

•

Review business infra- and cost-structures and confirm/develop new strategies
and initiatives intended to reduce structural costs;

 

•

Review manufacturing/sourcing/operational effectiveness and evaluate
opportunities for cost improvement, including required time frames and resource
requirements;

 

•

Evaluate strategies to improve the supply chain consistent with the go-forward
business model;

 

•

Review the Company’s short and long-term liquidity requirements and risk factors
and develop strategies/initiatives intended to increase safety cushions;

 

•

Review management, financial and operating reporting and corporate controls;

 

•

Interview and assess the current management team and recommend adjustments as
required;

 

•

Begin Chief Executive Officer duties and restructuring implementation efforts
concurrently;

 

2


--------------------------------------------------------------------------------


 

•

Develop requirements for, engage search firm and support process to hire
permanent CEO that best meets the Company’s strategic business requirements; and

 

•

Perform other tasks and duties related to this engagement as are directed by the
Company’s Board of Directors and reasonably acceptable to CMAG.

 

CMAG will deliver, to the Board of Directors, a report clearly identifying the
following:

 

•

2007 Business Plan including recommended strategies, tactics and major change
programs, with supporting financial justifications and implementation resource
requirements;

 

•

Supporting profit improvement plans detailing specific actions and
implementation plans, including task responsibilities, resources to be
authorized by the Board, timeframes and interdependencies;

 

•

Key problems and issues to be resolved and Board decisions required; and

 

•

Infrastructure related changes requiring further analysis or immediate action
(initial impressions will be presented).

 

It is estimated that Phase 1 will require approximately 2 monthly periods to
complete.

 

Phase 2: CMAG will lead and assist LGI and its personnel in the implementation
of the restructuring plan and Phase 1 recommendations identified in the CMAG
assessment report, as approved by LGI’s Board of Directors with Marc L.
Pfefferle continuing as the interim Chief Executive Officer. CMAG will provide
the necessary additional manpower as requested and approved by the Board of
Directors needed to successfully implement the approved plan in phase 2, which
manpower fees, in addition to Marc L. Pfefferle, will be mutually agreed upon by
CMAG and LGI.

 

CMAG will provide update reports to the Board of Directors as reasonably
requested.

 

3. Term: The term of this Agreement shall commence as of the date of this
Agreement and shall continue until the engagement is completed unless canceled
with or without cause by either party on thirty (30) days prior written notice,
in which event all

 

3


--------------------------------------------------------------------------------


compensation and expenses owing to CMAG pursuant to Sections 4 and 5 below shall
be immediately due and payable.

 

4. Compensation:

Phase 1: LGI shall pay CMAG for its consulting services a fixed fee of $250,000
per monthly period for Marc L. Pfefferle as interim Chief Executive Officer and
other CMAG associates as required to perform the services as outlined in Section
2 Phase 1. LGI shall pay the fixed monthly fee to CMAG in advance, $125,000 on
the first and fifteenth day of each monthly period in which consulting services
are to be provided.

 

Phase 2: LGI shall pay CMAG for the services of Marc L. Pfefferle as interim
Chief Executive Officer, a fixed fee of $90,000 per monthly period, payable in
advance of each period in which consulting services are to be provided. Fees for
any additional CMAG personnel requested and required will be mutually agreed
upon by CMAG and LGI prior to those consulting services being provided to
perform the services as outlined in Section 2 Phase 2.

 

CMAG shall receive a retainer from LGI of $150,000 upon the execution of this
Agreement to be applied against unpaid fees and expenses, if any. Any unused
portion of the retainer shall be returned to LGI at the completion of CMAG’s
services under this Agreement.

 

In addition, CMAG shall be paid a success fee of up to $2 million based on the
achievement of the following benchmarks and operational objectives that are to
be reasonably established and mutually agreed upon as part of the completion and
Board approval of the Phase 1 business plan:

 

1.

Cost reductions;

 

2.

EBITDA improvement excluding restructuring costs;

 

3.

Improvement in LGI’s stock price over the immediate to mid-term; and

 

4.

Potentially other targets that the parties mutually agree are relevant to the
achievement of the Phase 1 action plan.

 

It is agreed that each target will be set individually and that the achievement
of each will be mutually independent of the achievement of the other targets.

 

4


--------------------------------------------------------------------------------


5. Expenses: CMAG shall be entitled to reimbursement for all reasonable expenses
incurred by it in the performance of its duties (the “Expenses”) upon
presentation of appropriate documentation therefor. Such Expenses shall include,
but not be limited to, transportation of any of CMAG senior personnel, employees
or associates on business related to the engagement, cost of hotels, meals, etc.
and such Expenses shall be in adherence to the LGI travel policy which shall be
supplied prior to the start of the Engagement. Such Expenses shall also include,
but not be limited to, all reasonable legal fees incurred by CMAG in connection
with the performance of the services contemplated by this Agreement, provided
that LGI first consents to the retention of such counsel for such services
(which consent shall not be unreasonably withheld or delayed). All Expenses will
be reimbursed upon receipt of invoices therefor, which shall be submitted
promptly after the end of each week in which consulting services are provided.

 

6. Indemnification: LGI will indemnify CMAG and hold it harmless for all acts or
omissions, and all decisions made, by CMAG (other than as a result of CMAG’s
gross negligence or willful misconduct) while performing services for LGI and
agrees to pay directly, upon presentation thereof, all statements or invoices
for all fees and expenses, including reasonable attorneys’ fees incurred by CMAG
in connection with the defense of any such claims based on CMAG’s alleged acts,
omissions or decisions (other than made or taken through gross negligence or
willful misconduct), including any suit or proceeding relating thereto and any
appeal therefrom and the costs of any settlement thereof (“Claim”), provided
that with respect to costs incurred in any appeal of a judgment, LGI first
consents to appealing such judgment (which consent shall not be unreasonably
withheld or delayed) not withstanding anything to the contrary in Section 5.
LGI, in consultation and agreement with CMAG, shall have the sole right to
select counsel of its choosing and control the defense of any such Claim, but
LGI shall have the right to accept or reject the settlement of any Claim for
which indemnification is sought by CMAG hereunder (which acceptance or rejection
shall not be unreasonably withheld or delayed). LGI has no obligation to
indemnify CMAG in the event of a direct suit between the contract parties. For
purposes of this Section “CMAG” includes its members, officers, directors,
employees and/or agents, and CMAG’s affiliates and each of their respective
shareholders, members, officers, directors, employees and/or agents. The
provisions of this Section 6 shall survive the term of this Agreement.

 

5


--------------------------------------------------------------------------------


7. Proprietary Work Product and Confidential Company Information: LGI
acknowledges and agrees that any work product produced by CMAG is for the sole
use of LGI and is not intended for distribution to, or to be relied upon by, any
third parties.

 

In addition, CMAG acknowledges and agrees that as a result of the services to be
provided hereunder, the persons performing such services may acquire knowledge
and information of a secret and confidential nature. CMAG further acknowledges
and agrees that this information constitutes valuable property of LGI generally
not being disseminated or made known to persons or organizations outside LGI at
all, or if made known, being done so only under specific and restrictive
conditions such as to ensure that it does not become readily available to the
public, and also that confidential information of others may be received by LGI
with restrictions on its use and disclosure. Accordingly, CMAG agrees that:

 

(i)

CMAG and any person performing any services for CMAG hereunder shall not, during
the term of this Agreement or at any time thereafter, disclose to anyone outside
LGI or use in other than LGI’s business any secret or confidential information
of LGI or its subsidiaries or affiliates, except as authorized by LGI. LGI
information that is not readily available to the public shall be considered
secret and confidential for the purpose of this Agreement and shall include, but
not be limited to, information relating to LGI, its subsidiaries and affiliates,
customers, processes, products, apparatus, data, compounds, business studies,
business and contracting plans, business procedures and finances;

 

(ii)

CMAG and any person performing any services for CMAG hereunder shall not, during
the term of this Agreement or at any time thereafter, disclose to any other
person or use secret or confidential information of others, which, to the
knowledge of CMAG, has been disclosed to LGI with restriction on the use or
disclosure thereof, in violation of those restrictions;

 

(iii)

CMAG and any person performing any services for CMAG hereunder shall not, during
the term of this Agreement or at any time thereafter, disclose to LGI or induce
LGI to use, without prior permission of the owner, any secret or confidential
information or material of others of which CMAG is or may become possessed; and

 

6


--------------------------------------------------------------------------------


(iv)

Notwithstanding the foregoing, CMAG and any person performing services for CMAG
hereunder shall not be liable for the disclosure of information which may
otherwise be deemed confidential hereunder:

 

(a)  if the information is in, or becomes part of, the public domain, other than
by CMAG’s disclosure of the information; or

(b)  if the information is furnished to a third party by LGI without restriction
on the third party’s right to disseminate the information; or

(c)  if the information is already of record in CMAG’s files at the time of
disclosure, or is disclosed to CMAG by a third party as a matter of right; or

(d)  if the information is disclosed with LGI’s written approval; or

(e)  if the information is compelled to be revealed via subpoena, civil
investigative demand or other judicial or administrative process.

The provisions of this Section 7 shall survive the term of this Agreement.

 

8. Client Cooperation; Reliance on Client’s Information: LGI acknowledges and
agrees that the ability of CMAG to perform its services under this Agreement
requires the full cooperation and assistance of LGI and its personnel.
Accordingly, LGI covenants and agrees to furnish to CMAG all information,
documents and other materials requested by CMAG and to make available to CMAG
for meetings, conference calls and otherwise all personnel designated by CMAG to
enable CMAG to receive on a timely basis, in writing and verbally, all
information requested by CMAG related to its engagement under this Agreement.
LGI acknowledges and agrees that CMAG, in performance of its duties under this
Agreement, will be relying on the truth, completeness and accuracy of the
written documentation delivered and the verbal communications made by LGI and
its representatives to CMAG and its representatives in connection with all
matters relating to CMAG’s engagement under this Agreement.

 

9. Conflicts of Interest: Nothing contained in this Agreement or otherwise,
shall diminish or impair the right of CMAG to accept engagements, directly or
indirectly, to LGI’s lenders or other professionals provided such engagements do
not involve the relationship of the lenders or other professionals to LGI.
However, Marc L. Pfefferle will not work on another assignment in which CMAG is
engaged directly by a lender who has an adverse position to LGI without first
getting permission from the Board of LGI while the engagement is ongoing.

 

7


--------------------------------------------------------------------------------


10. Limitation on CMAG Liability: If CMAG fails to perform its obligations under
or is otherwise in breach of or default under this Agreement, the maximum
liability of CMAG in respect thereof shall be limited to an amount equal to the
aggregate of all fees and expenses paid to CMAG pursuant to this Agreement.

 

11. Notices: All notices, requests, demands and other communications provided
for by this Agreement shall be in writing addressed to the parties at the
address for such party first set forth above, and shall be transmitted by either
facsimile (fax), personal or overnight courier delivery or by certified mail.
All notices, etc. shall be deemed given when received by the party to whom it is
addressed.

 

12. Successors and Assigns: This Agreement shall inure to the benefit of, and be
binding upon, each of LGI and CMAG and their respective successors and assigns.
Neither party may assign its rights and/or obligations under this Agreement
without the written consent of the other party, which consent shall not be
unreasonably withheld or delayed.

 

13. Applicable Law: This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without reference to
principles of conflicts of law.

 

14. Amendments: No amendment, modification, termination or waiver of any
provision of this Agreement or consent to any departure by any party therefrom
shall be effective unless in writing signed by the parties hereto, and, in any
event, shall be effective only in the specific instance and for the specific
purpose for which given.

 

15. No Waiver; Cumulative Remedies: No failure or delay on the part of either
party in exercising any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude the exercise of any other right, power or remedy. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

 

16. Headings: Headings in this Agreement are for convenience only and shall not
be used to interpret or construe its provisions.

 

8


--------------------------------------------------------------------------------


17. Counterparts: This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

18. Waiver of Jury Trial: Each of the parties to this Agreement hereby waives
its right to a jury trial with respect to any claim, action, suit or proceeding
made or brought by one of the parties against the others in connection with or
arising under this Agreement.

 

19. Publication: CMAG may, at its expense, upon the completion of Phase 1 as
described in Section 2 above, place an announcement in such newspapers,
periodicals, electronic publications and other print as CMAG may choose stating
that CMAG has acted as a consultant for the Company in connection therewith.

 

20. Independent Contractor Relationship: CMAG shall serve as an independent
contractor to LGI pursuant to the terms and conditions of this Agreement. This
Agreement does not create and shall not be construed to create a relationship of
principal and agent, joint venturer, co-partners, employer and employee, master
and servant or any similar relationship between CMAG and LGI, and the parties
hereto expressly deny the existence of any such relationship.

 

21. Search Fees: If LGI subsequently hires any CMAG personnel, members,
officers, directors, employees and/or agents, LGI will pay CMAG an additional
fee equal to 100% of that individual’s total prior year’s compensation package.

 

 





9


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

 

 

 

LENOX GROUP INC.

 



 

By: 



 

 

 

Stewart M. Kasen
Lead Director

 

 

 

 

CARL MARKS ADVISORY GROUP LLC

 



 

By: 



 

 

 

Marc L. Pfefferle
Partner

 

 

 







10


--------------------------------------------------------------------------------